Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1st Constitution Bancorp Cranbury, New Jersey We hereby consent to the incorporation by reference in the Registration Statements on Forms S-3 (No. 333-157012 and No. 333-183352) and Forms S-8 (No. 333-188843, No. 333-184412, No. 333-143188, No. 333-132474, and No. 333-98177) of 1st Constitution Bancorp of our report dated March 25, 2015, relating to the consolidated financial statements, which is incorporated by reference in this Annual Report on Form 10-K. /s/ BDO USA, LLP Philadelphia, Pennsylvania March 25, 2015
